DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 05/04/2020, is acknowledged.

3.  Claims 1, 6, 12, 14, 47-59 are pending and under Examination.

4.  Applicant’s IDS, filed 06/30/2020 and 09/08/2021, is acknowledged. 

5. For clarity reasons it is suggested that claim 1 recites after “SEQ ID NO: 252”, “(X1X2HRYNLFDS), wherein X1 is Ala or Thr and X2 is Ser, Lys or Arg” as shown in the Sequence Listing and specification at page 100, under SEQ ID NO: 252. 
  
6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
 7.  Claims 1, 6, 12, 14, 47-59  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims recite “comprises an amino acid sequence set forth in SEQ ID NO” recited in claims 1 as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to a ROR1 polypeptide.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).

 The claim language “comprises an amino acid sequence set forth in SEQ ID NO” encompasses VH/VL CDRs comprises the full-length sequence of cited SEQ ID NO:24/26/25/115/117/252/272/273/28/274/275/276 or any portion of cited SEQ ID NO: 24/26/25/115/117/252/272/273/28/274/275/276.

The claims do not place size limits on the CDRs.  The claims are generic with respect to size, encompassing any thing from dimers on up.   The claim language does not impose some lower limit on the size of what is encompassed by the term “comprises an amino acid sequence set forth in SEQ ID NO”. 

The claims encompass a genus of VH/VL CDR fragments incorporated into any larger amino acid sequence, VH and VL. The claims encompasses fragments that, in addition to the tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- and undeca-peptide recited in SEQ ID NO: 24/26/25/115/117/252/272/273/28/274/275/276/24/26/25/115/117/252/272/ 273/28/274/275/276, also have flanking VH and VL of considerable size up to 120 amino acids in length. However, every member of that genus does not include a common structural feature of the sequence recited in SEQ ID NOs. The Examiner points to Example 10 (claim3) of the Written Description Training Materials (http://www.uspto.gov/web/menu/written.pdf) (pages 33-35) explains that, in the context of product claimed by its function.  Example 10 (claim 3) advances a similar result with respect to a claim reciting "comprises an amino acid sequence set forth in SEQ ID NO:", since the claimed variants can have amino acid deletion as compared to the CDR polypeptide. There are no drawings or structural formulas disclosed of CDR polypeptide fragment that binds to a ROR1 polypeptide.   There are no teachings in the specification regarding which amino acid of VH and VL CDR polypeptide fragment that can be deleted while retaining the ability of the fragment to bind to a ROR1 polypeptide. Further, there is no art-recognized correlation between any structure of the CDR polypeptide fragment and the activity of binding to a ROR1 polypeptide, based on which those of ordinary skill in the art could predict which amino acids can be deleted from a CDR polypeptide fragment without losing the binding to a ROR1 polypeptide. Consequently, there is no information about which amino acids can deleted from any CDR polypeptide fragment in the claimed genus of monoclonal antibodies and still retain the ability to bind a ROR1 polypeptide.

It is suggested the claim recites “comprises the amino acid sequence set forth in SEQ ID NO” to overcome the rejection.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

 

8.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
9.  Claims 1, 6, 12, 14 and 47-59  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gohil et al (Blood. 128(22), December 2016, Abstract 703, as is evidenced by the specification on page 89-108.

Gohil et al generated novel humanized ROR1CAR constructs for the treatment of CLL and other ROR1 positive malignancies (treatment method).  Following a rat immunization program, 38 oligoclonal hybridoma clones were single cell sorted and subjected to 5'RACE. Of 13 novel anti-ROR1 antibodies isolated, 10 retained specific binding when cloned into a heavy-linker-light single chain variable fragment (scFv) format (nucleic acid encoding the antibody). These scFvs in combination with a second generation CAR architecture comprising CD3zeta and 4-1BB demonstrated specific toxicity against ROR1 positive cell lines after T-cell transduction using lentiviral vectors (see abstract).

 The use of an optimum spacer enhanced cytotoxicity of all scFv constructs but yielded two lead candidates: Clones A & F (comprising the claimed sequences). These showed consistently superior cytotoxicity against target cell lines compared to the other isolated clones. In addition epitope mapping revealed binding sites unique from the previously described rabbit R12 and murine 4A5 anti-ROR1 CAR T-cells.  To minimize immunogenicity we undertook a humanization and grafted the complementary determining regions (CDR) of the heavy and light chains of Clone A and F into 5 acceptor human germline VH and VL sequences, generating 25 potential scFvs for each. Binding assessment showed seventeen successfully humanized binders for Clone A and three for Clone F. Of these, 5/17 and 3/3 showed activity in a CAR format against target cells (comprising the claimed SEQ ID NOs). A final selection was made based on specific cytotoxicity, enhanced cytokine secretion (Interleukin-2 and Interferon gamma) and proliferation compared to the parental clones resulting in 2 unique constructs targeting different extracellular domains of ROR1. In addition, they have demonstrated cytotoxicity against a panel of ROR1 positive solid cancer cell lines to demonstrate their wider applicability.  Gohil et al provide screening assays to select which of the 10 binders was most suitable for targeting primary CLL, they assessed the antigen density of ROR1 and CD19 on CLL cells (detection method). Median expression of ROR1 was 2304 molecules/cell (Range 800-4828), compared to CD19, which had a much higher density of 12,583 (Range 5894-23,652). In view of this, subsequent functional assessment was focused on SKW and Jeko1 cell lines with constitutive ROR1 expression at levels similar to CLL cells, as opposed to those transduced to express supra-physiological levels (see Abstract).

The specification on pages 89-108 provide the sequences for clone F and humanized sequences thereof. 

Although the reference does not teach the sequences for the CDRs from the clone/humanzied F monoclonal antibody, these are intrinsic properties of the mAb, clone F. Also, it is an inherent property of the mAb F immunoglobulin light and heavy chains to bind to the same antigen as the original antibody. The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 – 2113.

The issues presented herein are akin to the holding in In re Crish, 73 USPQ2d 1364 (CAFC 2004) where the Federal Circuit held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Applicant's disclosure of the SEQ ID NOs is mainly further characterization of otherwise old product.  A reference is presumed operable until applicant provides facts rebutting the presumption of operability.  In re Sasse, 207 USPQ 107 (CCPA 1980).  See MPEP 2121, 2121.02. The activity of clone F is considered inherent property of clone F antibody, see In re Crish.

The facts of this case closely follow those in Crish. The claims in Crish were directed to oligonucleotides consisting of defined portions of the nucleotide sequence in SEQ ID NO: l, which the specification described as the promotor sequence of the hINV gene. 393 F.3d at 1255-57. The Board affirmed the Examiner’s rejection of those claims as anticipated by two of the applicants’ prior publications. Id. at 1254—55. Those publications described experiments characterizing different aspects of hINV, but they did not disclose the sequence of the promoter region. Id. The Federal Circuit affirmed the Board because “just as the discovery of properties of a known material does not make it novel, the identification and characterization of [the sequence defining the structure] a prior art material does not make it novel.” Id. at 1258. It rejected applicants’ argument “that a reference is not anticipatory when the use of the same starting materials can yield two similar, yet different compositions” because each of the references there “actually disclose[d] a material that contains the promoter region of hINV.” Id. at 1259.

Like the references in Crish, Applicant’s prior art publication in Gohil et al reference discloses a material containing the same sequence recited in the claims. It is undisputed that Gohil et al reference discloses an antibody that contains the amino acids recited in applicant’s claims. That disclosure is anticipatory, even if it was not until the present application that Applicants present the sequences of clone F by its amino acid sequences. 

The reference teachings anticipate the claimed invention.

10.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.  Claims 1, 6, 12, 14 and 47-59  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8, 10, , 14, 33-44 / 1,5-, 8, 10, 12, 14, 16, 32-40 of copending Applications No. 16628404 / 16628450  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both `404 and `450 applications claims bispecific antibody and CAR comprising the claimed monoclonal antibody, clone F. both `404 and `450 applications claim the same sequences recited in the instant claims.  Accordingly, the both `404 and `450 applications anticipate the claimed antibodies.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.  No claim is allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 10, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644